Continued from Box 3:
The newly proposed amendments contain limitations which have not been previously addressed in an office action and would require further search and consideration; thus they will not entered at this time.

Continued from Box 12: 
Applicant's arguments filed 07/28/2022 have been fully considered but they are not persuasive. 
In response to Applicants’ arguments which are all directed to the newly propose amendments, as the amendments have not been entered these arguments are moot.

/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773